Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  Please amend “material at at least” to recite “and at least”.  Appropriate correction is required.
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitations of “a spindle housing” and “a monocoque housing” and “a spindle housing portion” render the scope of the claims indefinite because it is not clear what is being structurally limited or if these items are independent from one another. 
Regarding claim 4, the recitation of “wherein the monocoque housing is produced as a lightweight component with the use of a fiber composite material” renders the scope of the claim indefinite because Applicant is narrowing the broader form of the narrowed structure of claim 1; it is unclear what is to be lightweight given the narrowing limitation of claim 4. 
Regarding claim 6, the recitation of “a fiber composite material” does not properly rely on the established antecedent basis within claim 4, please amend.
Regarding claim 7, the recitation including “and/or” renders the scope of the claim indefinite because it is not clear if the metes and bounds of the invention include an alternative form or a combination thereof. Please remove the language, form a Markush group, or choose one of the options. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sadaoka (US 8287214).
Regarding claim 1, Sadaoka teaches a 
honing machine for honing bores in workpieces, comprising: 
a honing spindle (224) which 
is mounted movably in a spindle housing (see Figure 8), 
is rotatable about a spindle axis by means of a rotary drive (Col. 15, lines 17-24), 
is drivable in an oscillating manner parallel to the spindle axis by means of a lifting drive (Col. 15, lines 2-10), and, 
at a tool-side end, has a device for fastening a honing tool arrangement with an expandable honing tool (wherein tool head 212 located on shaft 224 can be expanded or contracted, see Col. 15 lines 1-2 and 57-64), and 
an expanding drive for expanding the honing tool (Col. 15, lines 13-16), wherein the expanding drive is connected to the spindle housing and is coupled to a feed rod running in the interior of the honing spindle (Col. 16, lines 43-48 disclosing shafts 266, 268); 
wherein the honing machine comprises a monocoque housing, which has a spindle housing portion, which serves as the spindle housing, for receiving the rotary drive (wherein Figure 8 shows the invention as one body; wherein the invention is compound, see also Col 3, lines ), and 
an expanding system portion, which is formed integrally with the spindle housing portion, for receiving the expanding drive (wherein the shafts 266, 268 which also actuates the spindle in directions A1 and A2 are also integrated with the outwardly radial movement in the B direction, see Col. 16 line 57-Col. 17, line 6; see also Col. 7, lines 23-33 and 52-56). 
	Regarding claim 2, all previously recited limitations are taught by Sadaoka. Sadaoka further teaches wherein the expanding drive is coupled to the feed rod via an expanding transmission, wherein the expanding transmission is accommodated in the expanding system portion (wherein gear sets function to transmit drive forces to the tool head, wherein the drive forces also operate as expanding forces for the tool head, see Col. 15, lines 1-16).  
Regarding claim 3, all previously recited limitations are taught by Sadaoka. Sadaoka further teaches wherein the monocoque housing is produced as a lightweight component with the use of a lightweight construction material (wherein Col. 10, lines 17-29 disclose that the assembly is lighter and more compact; see also Col. 10, lines 13-16; wherein Sadoaka discloses relevant prior art having a reduced inertial mass and is lightweight in Col. 2, lines 4-15, and in order to overcome the disadvantages of flexing and resonance in said prior art, compensation elements are provided, i.e. that the assembly housing is lightweight).3 45786108;1 Preliminary Amendment Docket No. 304-964 U.S. National Phase of PCT/EP2016/082093  
Regarding claim 7, all previously recited limitations are taught by Sadaoka. Sadaoka further teaches wherein the lifting drive has a linear motor with a primary part fastened to a stand of the honing machine and a secondary part which is movable linearly in relation to the primary part and is integrated in a carriage carrying the spindle housing (Col. 5, lines 52-63; see also the support part 228, 228a; see also Col. 15, lines 25-32; see also Col. 23, lines 63-67), wherein a carriage plate and/or an at least other component of the carriage is designed as a lightweight component (wherein Col. 10, lines 17-29 disclose that the assembly is lighter and more compact; see also Col. 10, lines 13-16; wherein Sadoaka discloses relevant prior art having a reduced inertial mass and is lightweight in Col. 2, lines 4-15, and in order to overcome the disadvantages of flexing and resonance in said prior art, compensation elements are provided, i.e. that the assembly housing is lightweight).  
Regarding claim 11, all previously recited limitations are taught by Sadaoka. Sadaoka further teaches wherein the honing machine is a vertical honing machine with a vertically oriented honing spindle (Col 8, lines 40-45 and 64-67).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadaoka (US 8287214) in view of Pelletier (US 20140345897).
Regarding claim 4, all previously recited limitations are taught by Sadaoka. However, Sadaoka does not explicitly disclose wherein the monocoque housing is produced as a lightweight component with the use of a fiber composite material, wherein the fiber composite material is preferably a carbon fiber reinforced plastic (CFRP) or a glass fiber reinforced plastic (GFRP).  
However, from the same or similar field of endeavor, Pelletier teaches a composite material for a spindle and housing selected for desired characteristics, including composite materials using carbon fiber, glass fiber, combined with matrices such as thermoplastic polymers, thermoset polymers, co polymers, metals, ceramics, etc. (See [0025]; see also [0016], [0017], [0028], [0029], [0035], [0039], [0044], [0046]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement a material which is reinforced by fibers into a matrix of thermoplastic polymers, as disclosed by Pelletier, into the invention of Sadaoka. 

Regarding claim 5, all previously recited limitations are taught by Sadaoka. Sadaoka further teaches in addition to the monocoque housing, at least one further component of the honing machine, which component is movable together with the honing spindle (Col. 15, lines 49-56; Col. 19, lines 43-50; see also multiple elements in Figure 18).
However, Sadaoka does not explicitly teach that the additional component is produced as a lightweight component with the use of a lightweight construction material, in particular a fiber composite material.  
carbon fiber, glass fiber, combined with matrices such as thermoplastic polymers, thermoset polymers, co polymers, metals, ceramics, etc. (See [0025]; see also [0016], [0017], [0028], [0029], [0039], [0044], [0046]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement a material which is reinforced by fibers into a matrix of thermoplastic polymers, as disclosed by Pelletier, into the invention of Sadaoka. 
One would be motivated to do so in order to achieve more desirable characteristics, including: improved spindle strength, reduced weight, reduced thermal expansion and fatigue resistance of the spindle, and improved spindle stiffness [0046], goals which are shared with Sadaoka (Col. 3, lines 4-14 and Col. 13, lines 20-32, 36-41). One having ordinary skill in the art would have found it obvious to analyze the design and engineering composite materials to optimize performance results based off of the material selected [0044]. The convergence of all the characteristics or variables can be calculated to a unique solution, and the best composite material for each the spindle and the housing for a specific application can be found and applied [0028]. The material as disclosed by Pelletier can be chosen to improve damping quality of the spindle to reduce undesired self-amplifying effects [0039], which is also recognized as a disadvantage within Sadaoka (Col. 2, lines 10-23). Thus, this modification would also be recognized as applying a known technique, i.e. a specific material for desired 
Regarding claim 6, all previously recited limitations are taught by Sadaoka as modified by Pelletier. Modified Sadaoka further teaches wherein the lightweight component produced with the use of a fiber composite material has a core of low mass density which is surrounded by a casing of fiber composite material, wherein the core preferably substantially consists of a pressure-stable lightweight material in which cavities are enclosed (wherein [0035] discloses that deflections are reduced when in use, wherein [0039] discloses composite materials such as carbon fiber reinforcements for increased stiffness; see also [0018] regarding the application of Hooke’s law for the matrix, taking into account the forces; see also [0044] disclosing percentages and ratios of material, i.e. therein providing gaps and encasements; wherein the fibers are contained within a matrix).   
Regarding claim 8, all previously recited limitations are taught by Sadaoka. However, Sadaoka does not explicitly disclose wherein the lightweight component is produced with the use of a close-to- final-shape production method which comprises at least one of the following steps: laminating; foaming; 3D printing.4 45786108;1 Preliminary Amendment Docket No. 304-964 U.S. National Phase of PCT/EP2016/082093  
However, from the same or similar field of endeavor, Pelletier teaches a close-to- final-shape production method which comprises at least one of the following steps: laminating; foaming; 3D printing (wherein [0016]-[0018], [0022] disclose lamination).4 45786108;1 Preliminary Amendment Docket No. 304-964 U.S. National Phase of PCT/EP2016/082093  

One would be motivated to do so in order to achieve more desirable characteristics, including: improved spindle strength, reduced weight, reduced thermal expansion and fatigue resistance of the spindle, and improved spindle stiffness [0046], goals which are shared with Sadaoka (Col. 3, lines 4-14 and Col. 13, lines 20-32, 36-41). One having ordinary skill in the art would have found it obvious to analyze the design and engineering composite materials to optimize performance results based off of the material selected [0044]. The convergence of all the characteristics or variables can be calculated to a unique solution, and the best composite material for each the spindle and the housing for a specific application can be found and applied [0028]. The material as disclosed by Pelletier can be chosen to improve damping quality of the spindle to reduce undesired self-amplifying effects [0039], which is also recognized as a disadvantage within Sadaoka (Col. 2, lines 10-23). Thus, this modification would also be recognized as applying a known technique, i.e. a specific material for desired characteristics, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success. Petellier also discloses that the method assists in controlling the formation of the final product in order to ensure satisfactory overall performance. 


Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadaoka (US 8287214) in view of Hyatt (US 20010034196).
Regarding claim 9, all previously recited limitations are taught by Sadaoka. However, Sadaoka does not explicitly disclose wherein the lightweight component has an insert part which is not composed of a lightweight construction material at at least one connecting point for connecting the lightweight component to another component, wherein the insert part is preferably substantially composed of steel, aluminum, magnesium, brass or titanium.  
However, from the same or similar field of endeavor, Hyatt teaches a cap which may comprise a rigid steel while jacket comprises an alternate polymer or composite [0054], or wherein the body may comprise steel or aluminum [0055]. 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hyatt into the invention of Sadaoka. One would be motivated to do so in order to provide an apparatus having appropriate thicknesses, while simultaneously achieving good stiffness rations and sealing characteristics [0054]. 
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadaoka (US 8287214) in view of Klein (US 20060052038).
Regarding claim 10, all previously recited limitations are taught by Sadaoka. Sadaoka further teaches a lightweight component (wherein Col. 10, lines 17-29 disclose that the assembly is lighter and more compact; see also Col. 10, lines 13-16; wherein Sadoaka discloses relevant prior art having a reduced inertial mass and is lightweight in Col. 2, lines 4-15, and in order to overcome the disadvantages of flexing ).
However, Sadaoka does not explicitly disclose at least one through channel is formed in a component, said through channel leading from an input opening to an output opening, and through which through channel a flowable medium or at least one line is conducted or can be conducted.  
However, from the same or similar field of endeavor, Klein teaches at least one through channel is formed in a lightweight component, said through channel leading from an input opening to an output opening, and through which through channel a flowable medium or at least one line is conducted or can be conducted (wherein [0024] discloses that sleeve has a cooling channel 38 which is supplied with coolant via the coolant delivery line 39. The coolant discharge is not shown: it is disposed on the opposite side).  
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the cooling features of Klein into Sadaoka. This modification would be recognized as applying a known technique, i.e. cooling channels, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tomita (US 20100062692)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








                                                                                                                                                                                                   /MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723